BIJUR, J.
Plaintiff sues for breach of a written contract of employment. The answer admits the making of the written contract, and, by way of separate defense, pleads that the plaintiff did not observe the regular hours of employment and was insubordinate. The bill of particulars, although somewhat inartificially drawn, asks for particulars as to:
1. When and where the plaintiff agreed to commence work at 8 a. m. (as alleged in the answer). What were the particular days at which he started to work at a later hour, and what was such later hour?
To that extent it seems plain that particulars should be furnished to enable the plaintiff to prepare to meet defendant’s allegation.
The further request for the particular times and places and respects in which plaintiff was insubordinate and refused to obey directions with the date of the incidents is also proper.
Order modified by requiring the defendant to furnish a bill of particulars stating when and where did the plaintiff agree to commence work at 8 a. m., what were the particular days at which he started to work at a later hour, and what was such later hour, at what particular times and places and in what particular respect was the plaintiff insubordinate and refused to obey directions; and, as so modified, affirmed, without costs but with disbursements to appellant. All concur.